Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art for a method of forming aligned patterns on a mat comprising providing a main die configured to mold a body on a substrate, aligning multiple patterns with an alignment mark, forming the multiple patterns on the body so as to produce a decoration portion, wherein the alignment mark is formed around a peripheral side of the decoration portion and the decoration portion is aligned with the alignment mark, forming the multiple patterns using toothed cutting lines and multiple connection units, and aligning the multiple patterns on the mat so as to provide the decoration portion on the multiple patterns.

The closest prior art is Neill (US-20170326810), which teaches a method of forming aligned patterns on a mat comprising providing a main die configured to mold a body on a substrate, forming the multiple patterns on the body so as to produce a decoration portion, forming the multiple patterns using toothed cutting lines and multiple connection units, and aligning the multiple patterns on the mat so as to provide the decoration portion on the multiple patterns. However, Neill does not teach aligning multiple patterns with an alignment mark or wherein the alignment mark is formed around a peripheral side of the decoration portion and the decoration portion is aligned with the alignment mark.

While on of ordinary skill in the art could attempt to us McMahan (U.S. Patent No. 10582793) to modify Neill and teach the limitation of aligning multiple patterns with an alignment mark, the combination does not properly teach this limitation, as shown in applicant arguments/remarks filed 05/04/22 on pages 3-4, and the combination does not teach wherein the alignment mark is formed around a peripheral side of the decoration portion and the decoration portion is aligned with the alignment mark. Because there is no better combination or teaching in the art for these limitations, this invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748